PER CURIAM.
This appeal is from the decision of the Trademark Trial and Appeal Board, result reported at 167 USPQ 372 (1970), dismissing an opposition lodged by appellant. The board opinion, including footnotes, reads, in full:
An application [(Serial No. 301,-798)] has been filed [(June 24, 1968)] to register “FIRON” for medicinal tablets containing ferrous fumarate, use since January 30, 1959 being asserted.
Registration has been opposed by The J. B. Williams Company, Inc., registrant of “FUMIRON” for [an] ethically sold medicinal for the treatment of iron deficiency anemia.1
Neither party has taken testimony.
While the goods of the parties are obviously closely related medical products for treating iron deficiencies, it is our considered opinion that “FI-RON” does not so closely resemble “FUMIRON” in sound, appearance or significance as to lead to a likelihood of confusion.2
Upon careful consideration of the record before us and the briefs and arguments of counsel, we find ourselves in agreement with the conclusions expressed by the board. The decision below is, accordingly, affirmed.
Affirmed.

. Reg.No.654,716, issued Nov. 19, 1957 to a predecessor-in-title.


. In making this conclusion, we have disregarded the parts of applicant’s brief which refers to third-party registrations and other materials not made of record herein.